MEMORANDUM OPINION
                                        No. 04-12-00416-CV

               Blanca TOLEDO, Individually and as Next Friend of A.M.W., a Minor,
                                   and Juan Antonio Perez
                                         Appellants

                                                  v.

                              HACIENDA APARTMENTS, L.L.C.,
                                        Appellee

                     From the 288th Judicial District Court, Bexar County, Texas
                                  Trial Court No. 2011-CI-01486
                           Honorable Janet P. Littlejohn, Judge Presiding

PER CURIAM

Sitting:         Catherine Stone, Chief Justice
                 Karen Angelini, Justice
                 Sandee Bryan Marion, Justice

Delivered and Filed: August 22, 2012

DISMISSED

           Appellants filed an unopposed motion to dismiss this appeal. We grant the motion and

dismiss the appeal. See TEX. R. APP. P. 42.1(a)(1). Costs of the appeal are taxed against

appellants. See TEX. R. APP. P. 42.1(d).


                                                       PER CURIAM